KOELSCH, Circuit Judge
(concurring specially):
The court points out and relies upon several bases for decision. It may well be that each is valid. However, I prefer to rest my concurrence upon one which I consider to be incontrovertibly disposi-tive and to express no view concerning any of the others.
As the court indicates, and as I read the relevant rules and regulations of the S.E.C., the solicitor of a proxy must duly advise the shareholder of the power he seeks; he need not state what he does not seek. Consistent with this interpretation, Rule 14a-4(a)(3) (Sec. 240.14a-4) provides in terms that the proxy form must “identify clearly and impartially the subject matter with respect to which the power has been granted.” Standard and Miller complied with these administrative requirements; surely they may not be faulted for gratuitously doing more.